Appeal by an employer and its insurance carrier from an award of disability compensation. This is a ease of fright causing a heart attack, or at least the board could so find. The employer owned an office building and claimant was employed therein as an office cleaning woman. Some one or two months prior to the date of the alleged accident a man prowler had been seen about the employer’s premises. As a result the claimant and other cleaning women in the building were ordered to keep the doors in the office locked when they were working therein. In compliance with this directive the complainant did so and kept a key to the door of the office in her pocket. On the date of the alleged accident while claimant was cleaning one of the offices the door suddenly opened and She heard footsteps behind her. Although the intruder turned out to be the forelady, her sudden and unexpected entry caused claimant to become acutely frightened. She screamed and was almost immediately stricken with severe pain in her left chest. Her condition was thereafter diagnosed as acute coronary arterio insufficiency along with other symptoms of a heart attack. Many years ago it was held in substance that an injury resulting from fright .alone might be classified as a compensable accident (Matter of Pickerell v. Schumacher, 215 App. Div. 745, affd. 248 N. Y. 577; see, also, Matter of Thompson v. City of Binghamton, 218 App. Div. 451, 453). No authoritative case abrogating that decision has been called to our attention. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.